303 F.2d 783
WOODFAIR INTERIORS, INC., 7laintiff-Appellee,v.BISHOP INTERNATIONAL ENGINEERING CO., and General InsuranceCo. of America, Defendants-Appellants.
No. 14536.
United States Court of Appeals Sixth Circuit.
May 30, 1962.

1
Leonard A. Weakley, Cincinnati, Ohio, Taft, Stettinius & Hollister, Cleveland, Ohio, of counsel, for appellants.


2
Harry M. Hoffheimer, Cincinnati, Ohio, for appellee.


3
Before MILLER, Chief Judge, O'SULLIVAN, Circuit Judge, and DARR, Senior District Judge.

ORDER.

4
This is a companion case to case No. 14,550, The Thos.  J. Dyer Co. v. Bishop International Engineering Co. and General Insurance Co. of America, the ruling and opinion in which is handed down this day.  303 F.2d 655, C.A.6th.


5
The decisive issue here is the construction of paragraph 3 of a subcontract dated May 29, 1959, between appellant, Bishop International Engineering Co., general contractor, and appellee, Woodfair Interiors, Inc., subcontractor, dealing with the construction of facilities at Latonia Racetrack in Boone County owned by the Kentucky Jockey Club, Inc. Construction of the same paragraph of a subcontract between Bishop International Engineering Co., general contractor, and The Thos.  J. Dyer Co., subcontractor, on the same project was involved in The Thos.  J. Dyer Co. case.  The ruling in that case is dispositive of this appeal.


6
IT IS ORDERED that the judgment of the District Court be affirmed.